

115 HR 2758 IH: SOS Act
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2758IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct annual surveys of veterans on experiences
			 with medical facilities of the Department of Veterans Affairs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Survey Our Servicemembers Act or the SOS Act. 2.Survey of veteran experiences with Department of Veterans Affairs medical care (a)In generalThe Secretary of Veterans Affairs shall seek to enter into a contract with a non-government entity with significant experience conducting scientifically verifiable surveys and research to conduct an annual survey of a statistically significant sample of veterans who reside in the geographic area served by each of the medical facilities of the Department of Veterans Affairs to determine the nature of the experiences of such veterans in obtaining hospital care and medical services furnished by the Secretary at each such medical facility. Each such survey shall be conducted using scientific and verifiable methods. Such contract shall provide that the non-government entity shall conduct such annual surveys during the five-year period beginning on the date on which the Secretary enters into the contract with the non-government entity.
 (b)ContentsThe contract entered into under subsection (a) shall provide that each survey conducted pursuant to the contract shall be specific to a medical facility of the Department and shall include questions relating to the experiences of veterans in requesting and receiving appointments for hospital care and medical services furnished by the Secretary at that medical facility, including questions relating to, with respect to veterans who have received hospital care or medical services at non-Department facilities—
 (1)the factors considered by the veteran with respect to choosing whether to receive hospital care or medical services at a facility of the Department or at a non-Department facility;
 (2)the quality of hospital care or medical services the veteran has received at non-Department facilities; and
 (3)the differences in the cost to the veteran of receiving hospital care or medical services at non-Department facilities and hospital care or medical services at medical facilities of the Department.
 (c)ConsultationThe contract entered into under subsection (a) shall provide that in designing and conducting the surveys for each medical facility of the Department pursuant to such contract, the non-government entity shall consult with veterans service organizations.
 (d)CertificationThe contract entered into under subsection (a) shall provide that— (1)before conducting a survey pursuant to the contract, the non-government entity shall submit the proposed survey to the Comptroller General who shall assess whether the survey is scientifically valid and whether the proposed sample size of veterans to be surveyed is statistically significant; and
 (2)the non-government entity may not conduct such a survey until the Comptroller General provides such a certification for the survey.
 (e)Submittal of results and public availability of informationNot later than 30 days after the completion of the surveys conducted pursuant to a contract entered into under subsection (a) for a year, the Secretary shall make the results of the surveys publicly available on the internet website of the Department.
 (f)Paperwork reductionSubchapter I of chapter 35 of title 44, United States Code, shall not apply to this section. (g)Deadline for implementationThe Secretary shall enter into a contract under subsection (a) for each medical facility of the Department by not later than 180 days after the date of the enactment of this Act.
			